                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ROANOKE DIVISION

MICHAEL L. MARTIN,                              )
                                                )
                   Petitioner,                  )     Case No. 7:19CV00853
                                                )
v.                                              )     OPINION AND ORDER
                                                )
HAROLD CLARKE, DIRECTOR,                        )     By: James P. Jones
                                                )     United States District Judge
                    Respondent.                 )
                                                )

      Michael L. Martin, Pro Se Petitioner; Robert H. Anderson, III, Assistant
Attorney General, OFFICE OF THE ATTORNEY GENERAL, Richmond, Virginia, for the
Respondent.

      This action, filed as a Petition for a Writ of Habeas Corpus under 28 U.S.C.

§ 2254, is before me on Petitioner Michael L. Martin’s motion seeking

reconsideration of my Opinion and Final Order denying relief. Because the motion

was filed within twenty-eight days of that Final Order, I will consider it under Rule

59(e) of the Federal Rules of Civil Procedure. After review of the record, I conclude

that the motion must be denied.

      In his pro se § 2254 petition, Martin challenged his confinement pursuant to

a 2017 judgment entered by the Circuit Court for the City of Martinsville. Several

jurisdictions charged Martin with crimes, based largely on information provided to

police by Rynesha Greene about thefts Martin had committed and on evidence seized
on July 2, 2015, as a result of a search of the residence Martin and Greene shared.

Ultimately, in the Martinsville court, Martin pleaded no contest to two counts of

grand larceny and one count of tampering with an unattended vehicle, and his

appeals and state court habeas proceedings were unsuccessful.

      Martin filed his federal habeas petition on December 11, 2019, alleging claims

of ineffective assistance of counsel related to his belief that evidence from the search

was illegally obtained. By Opinion and Order entered September 9, 2020, I granted

the Motion to Dismiss, finding the petition to be untimely filed under 28 U.S.C. §

2244(d)(1), with insufficient evidence to support statutory or equitable tolling.

Martin v. Clarke, No. 7:19CV00853, 2020 WL 5406438 (W.D. Va. Sept. 9, 2020).

      “Rule 59(e) allows a litigant to file a motion to alter or amend a judgment”

immediately after its issuance. Banister v. Davis, 140 S. Ct. 1698, 1703 (2020).1

Because a motion under Rule 59(e) provides the district court “the chance to rectify

its own mistakes in the period immediately following its decision,” courts use it

“only to reconsider matters properly encompassed in a decision on the merits” and

not to “address new arguments or evidence that the moving party could have raised

before the decision issued.” Id. A Rule 59(e) motion, unlike a Rule 60(b) motion,

should not be considered as a second or successive habeas application and is more



      1
         I have omitted internal quotation marks, citations, and alterations here and
throughout this Opinion and Order, unless otherwise noted.
                                          -2-
properly considered part of the petitioner’s initial habeas effort. Id. at 1711. Only

in certain limited circumstances, may the court grant a Rule 59(e) motion: “(1) to

accommodate an intervening change in controlling law; (2) to account for new

evidence not available at trial; or (3) to correct a clear error of law or prevent

manifest injustice.” Zinkand v. Brown, 478 F.3d 634, 637 (4th Cir. 2007).

      Martin has not presented any argument for reconsideration of my findings that

his petition was not timely filed, that he is not entitled to statutory tolling of the

federal filing period under § 2244(d)(1), or that he is not entitled to equitable tolling

based on limited access to legal materials. He also fails to point to any change in

applicable law or any particular error so as to warrant relief under Rule 59(e).

      Rather, Martin challenges only my finding that he has not made an adequate

showing of his actual innocence as a basis for equitable tolling.

             In rare circumstances, a habeas litigant can avoid the time bar
      and have his federal claims considered on the merits if he can show that
      failure to consider his habeas claims will result in a miscarriage of
      justice because he is actually innocent. McQuiggin v. Perkins, 569 U.S.
      383, 393–94 (2013). “The miscarriage of justice exception [to the
      federal statute of limitations for filing a habeas petition] applies to a
      severely confined category: cases in which new evidence shows ‘it is
      more likely than not that no reasonable juror would have convicted [the
      petitioner].’” Id. at 394–95 (quoting Schlup v. Delo, 513 U.S. 298, 329
      (1995)).

Martin, 2020 WL 5406438, at *7. I expressly found that Martin had “fail[ed] to

point to any new evidence supporting any colorable claim that he is actually innocent

of the offenses for which he stands convicted,” and that the record offered no support
                                           -3-
for such a finding. Id. Furthermore, I noted that even if Martin had been able to

circumvent the time bar of § 2244(d)(1), I found that he was not entitled to relief on

his underlying habeas claims for the reasons stated by the Supreme Court of Virginia

in denying his state habeas petition. Id. at n.9 (citing 28 U.S.C. § 2254(d); Strickland

v. Washington, 466 U.S. 668 (1984)).

      Martin’s lengthy motion for reconsideration largely reiterates allegations from

his petition that his state court attorneys should have challenged the search warrant

and its execution for various reasons to seek suppression of the evidence. Martin

also offers, for the first time, documentation that purportedly shows how Greene

stole property and personal identification information from him and used it to buy

food stamps and attempted to open a bank account in his name after he was

incarcerated. Martin contends that this evidence of Greene’s initiative to commit

theft and fraud on her own undercuts the credibility of her claims to police that

Martin forced her to commit crimes with him, thereby improving his chance to

succeed in suppressing the evidence against him. With all the evidence from the

search suppressed, Martin asserts, he would not have been convicted on any count.

      Martin fails to show, however, that any of this evidence about Greene’s

supposed fraud using his personal information was unknown or unavailable to him

when he decided to plead no contest to the Martinsville criminal charges. Thus, I do




                                          -4-
not find it appropriate to invoke the McQuiggin/Schlup actual innocence exception

to excuse Martin’s untimely filing of his federal habeas petition.

      Moreover, Martin misunderstands the nature of the exception he seeks to

employ. Even if he could meet the elements of actual innocence under Schlup in

some manner, such a showing of actual innocence merely opens a gateway through

which I may address his untimely filed federal habeas claims on the merits.

McQuiggin, 569 U.S. at 392 (“[A] credible showing of actual innocence may allow

a prisoner to pursue his constitutional claims (here, ineffective assistance of counsel)

on the merits notwithstanding the existence of a procedural bar to relief.”). As stated,

I have already ruled that Martin’s habeas claims are without merit under §

2254(d)(1), as the Supreme Court of Virginia found. Martin, 2020 WL 5406438, at

*7 n.9.

      For the reasons stated in this Opinion and Order, it is ORDERED that the

motion under Rule 59(e), ECF No. 31, is DENIED.

                                                ENTER: July 15, 2021

                                                /s/ James P. Jones
                                                United States District Judge




                                          -5-
